DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
Response to Arguments
With regards to Applicant’s argument that Applicant’s admitted prior art (Background) and Chan do not in combination explicitly teach “calculating, at a first time corresponding to a first time frame from the plurality of time ordered time frames, a first local integrity check; retrieving additional collections for subsequent time frames from the plurality of time ordered time frames that are after the first time frame; integrity check corresponding to a prior time frame; calculating a integrity check at a second time; wherein the second time is after the first time and corresponds to most recent one the subsequent local integrity checks; providing a selection of the second time”, as recited in claim 1.  Examiner respectfully disagrees.  
Applicant’s admitted prior art (Background) teaches in para. [0007] that the local integrity check is calculated i.e. each events integrity check is calculated k sub 0, k sub 1, etc and the global integrity check is also calculated i.e. chaining all the events integrity check and calculating a single integrity check for all the events, subsequent integrity check for a subsequent event i.e. event2’s integrity check is based on integrity check of the prior event, event1.  Chan teaches “calculating, at a first time corresponding to a first time frame from the plurality of time ordered time frames, a first local integrity check; retrieving additional collections for subsequent time frames from the plurality of time ordered time frames that are after the first time frame; integrity check corresponding to a prior time frame; calculating a integrity check at a second time; wherein the second time is after the first time and corresponds to most recent one the subsequent local integrity checks” in paragraphs [0031-0036] and in fig. 3.  Note that each time frame i..e T1-T5, are one after another, first time frame T1 is first time frame and time frame T2 is after T1; each time frame’s integrity is checked and subsequent integrity checks i.e. time frames T2’s integrity checks is based on prior integrity checks of prior time frame T1. Time frame T2’s integrity check is after T1’s integrity check and T2’s integrity check is the most recent integrity check.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events and calculating integrity checks for the subsequent time frames. Applicant's admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure for reproducible time limited evidences. 
Therefore, Applicant’s admitted prior art (Background) and Chan in combination teach the above cited limitation.

With respect to applicant’s argument that Background of the instant application and Chan do not in combination teach the limitation “calculating for each subsequent local integrity check for a subsequent time frame is based on corresponding collection from that subsequent time frame and receiving, at the subsequent time frame, a selection of the subsequent time frame; and calculating a global integrity check at the subsequent time frame from a combination of each of the one or more local integrity checks that were calculated prior to the subsequent time frame” as recited in claim 11, Examiner respectfully disagrees.  
Note that Applicant’s admitted prior art (Background) of the instant application teaches in paragraph [0007] that each events integrity checks are calculated i.e. k sub 0 and k sub 1; global integrity check are calculated based on a combination of each of the one or more local integrity checks that were calculated prior i.e. all the integrity checks are chained together to calculate a single integrity check (global integrity check) and they are based on the prior integrity checks of each event.
Chan teaches in fig. 3 and paragraphs [0032-0036] teaches time frames i..e T1-T5, are one after another, first time frame T1 is first time frame and time frame T2 is subsequent to time frame T1; each time frame’s integrity is checked and subsequent integrity checks i.e. time frames T2’s integrity checks is based on prior integrity checks of prior time frame T1. Time frame T2’s integrity checks is after T1’s integrity check and T2’s integrity check is the most recent integrity check.
Paragraphs [0034, the storage manager 131 identifies the time period, such as a particular day, and retrieves the event data for that day from the storage systems 1 and 2 and sends it to the archiving system 120 for archiving]; [0036, 0040] teaches that the system identifies a time period and retrieves data from that time period to be archived and integrity checks of the archived data is calculated and the time period includes time T1-T5 which are subsequent to each other.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events and calculating integrity checks for the subsequent time frames. Applicant's admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure for reproducible time limited evidences. 

Therefore, Applicant’s admitted prior art (Background) and Chan in combination teach the above cited limitation in claim 11.
The new added limitation “providing a selection of the second time” as recited in claim 1 and “receiving, at the subsequent time frame, a selection of the subsequent time frame” as recited in claim 11 are rejected by new reference Khadiwala (US 2017/0126794).

	With respect to applicant’s argument that the Background of the invention and Chan does not teach “integrity check module further configured for calculating a global integrity check during the second time frame based on the first integrity check and the second integrity check” as recited in claim 17, Examiner respectfully disagrees.  
Applicant’s admitted prior art (Background) teaches in paragraphs [0002-0007] that each event’s integrity check is calculated i.e. k sub 0 and k sub 1; global integrity checks are calculated based on a combination of each of the one or more local integrity checks that were calculated prior i.e. all the integrity checks of events are chained together to calculate a single integrity check (global integrity check) and they are based on the prior integrity checks of each event i.e. first integrity check and second integrity check.
Chan teaches in fig. 3 and paragraphs [0032-0036] teaches time frames i..e T1-T5, that are one after another, first time frame T1 is first time frame and time frame T2 is subsequent to time frame T1; each time frame’s integrity is checked and subsequent integrity checks i.e. time frames T2’s integrity checks is based on prior integrity checks of prior time frame T1. Time frame T2’s integrity checks is after T1’s integrity check and T2’s integrity check is second time frame.  Integrity checks are calculated for each time frames i.e. during the second time frame.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events and calculating integrity checks for the subsequent time frames. Applicant's admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure for reproducible time limited evidences. 
Therefore, Applicant’s admitted prior art and Chan in combination teach the above cited limitation.

	With respect to applicant’s argument that Applicant’s admitted prior art and Chan do not in combination teach "calculating subsequent local integrity checks for each of the subsequent time frames based on the corresponding additional collection and based on a prior local integrity check and calculating a global integrity check at one of the subsequent time frames based on each of the calculated local integrity checks preceding the subsequent time frames”, as recited in claim 20.  Examiner respectfully disagrees. 
Applicant’s admitted prior art teaches in paragraphs [0002-0007] that each events integrity checks are calculated i.e. k sub 0 and k sub 1; each events integrity checks are calculated which includes subsequent integrity check for subsequent events i.e. K sub 0, K sub 1…K sub n for events event 0…event n; global integrity checks are calculated based on a combination of each of the one or more local integrity checks that were calculated prior i.e. all the integrity checks are chained together to calculate a single integrity check (global integrity check) and they are based on the prior integrity checks of each event i.e. first integrity check and second integrity check.
Chan teaches in fig. 3 and paragraphs [0032-0036] teaches time frames i..e T1-T5, are one after another, first time frame T1 is first time frame and time frame T2 is subsequent to time frame T1; each time frame’s integrity is checked and subsequent integrity checks i.e. time frames T2’s integrity checks is based on prior integrity checks of prior time frame T1. Time frame T2’s integrity checks is after T1’s integrity check and T2’s integrity check is the most recent integrity check.  Integrity checks are calculated for each time frames i.e. during the second time frame.  Therefore, Chan teaches subsequent time frames and calculating integrity checks for subsequent time frames.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events and calculating integrity checks for the subsequent time frames. Applicant's admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure for reproducible time limited evidences. 
Therefore, Applicant’s admitted prior art and Chan in combination teach the above cited limitation.

	With respect to applicant’s argument that the Background of the invention and Chan does not teach “additional collections for subsequent time frames from the plurality of time ordered time frames, wherein each of the additional collections comprises an event signifying a change in state of data of the RTA during each of the subsequent time frames”, as recited in independent claims 1, 17 and 20, the examiner respectfully disagrees. Chan teaches in paragraph [0028, 0031] and fig. 3 that there are multiple time frames such as T1-T5 and each time frames signifies events that changes from time 1 to time 2.  T1 is the first time frame and T2…T5 are the subsequent time frames.  Fig. 3, [0028] also describes that 301, 320, 321, 304, 305 are collections of events and each collection is associated with a time frame such as time T1 is associated with collection 30.
Paragraph [0032] recites that “event data in 301 may be modified over time to include annotations about the events subsequent to T1. Other edits may also be performed on the mutable portion 301. The edited mutable portion 301 is shown as 303 and is stored in the storage system 1. At a later time T4, such as 1 month, 3 months, 6 months after T1 or any time before the mutable portions 301 and 303 are purged from the storage system 1, a supplemental archive is performed on 303” which describes that 301 is associated with T1 which is the initial collections and the modified collections 303 is the additional collections because it is the modified versions of 301 at time frame T4; each time frame signifies a change in state such as data modifications.
Therefore, Chan teaches the above cited limitation.

With respect to applicant’s argument that Applicant’s admitted prior art (Background) and Chan do not in combination teach “a first integrity check from the initialization key and the first collection, and for calculating a second integrity check from the first integrity check and the second collection” as recited in claim 11 and 17.  Examiner respectfully disagrees.  
Applicant’s admitted prior art (Background) teaches in paragraphs [0002-0007] teaches that each event’s integrity checks are calculated i.e. k sub 0 and k sub 1; global integrity check are calculated based on a combination of each of the one or more local integrity checks that were calculated prior i.e. all the integrity checks are chained together to calculate a single integrity check (global integrity check) and they are based on the prior integrity checks of each event.  Initialization key is K sub 0 and first integrity checks are calculated for the first events (first collection) and the second collection’s integrity check is calculated for the second events based on the first initialization key K sub 0 and K sub 0+1 and for second event event0..event n.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, recites “or the key” in line 3, claim 3 depends from claim 1 and claim 1 does not recite “a key”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, recites “the key” in line 1, claim depends from claim 1 and claim 1 does not recite “a key”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, recites “the subsequent key” in line 1, claim 13 depends from claim 11 and claim 11 does not recite “a subsequent key”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22, recites “the key” in line 3, claim 22 depends from claim 20 and claim 20 does not recite “a key”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23, recites “the key” in line 1, claim 23 depends from claim 20 and claim 20 does not recite “a key”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11, line 6 recites, “retrieving one or more collections” which only requires that one collection be retrieved. Line 9 goes on to recite, “calculating one or more local integrity checks for each of the collections” which indicates more than one collection. It is unclear whether the claim requires one collection or a plurality of collections. Further, line 9 recites “calculating one or more local integrity checks” which requires only one local integrity check to be calculated. However, line 14 recites, “calculating a global integrity check from a combination of each of the one or more local integrity checks” which implies more than one local integrity check (to calculate based on a combination of local integrity checks). It is unclear whether the claim requires one local integrity check or a plurality of local integrity checks. 
	For the purpose of the examination “retrieving one or more collections”, “calculating integrity checks for each of the collections” and “calculating a global integrity check from a combination of the one or more local integrity check” is interpreted as retrieving only one collections and calculating local and global integrity check of only one collection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 fail to place the invention squarely within one statutory class of invention.  Claim 17 has a computer readable medium which includes signal-bearing media (The specification, page 19 sets forth that a “computer-readable medium” can be a propagation medium, (“Such a computer-readable medium can be, for example but not limited to…propagation medium”).  As a result the claim is construed to include data transmission and carrier wave.   As such, the claims are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore these claims are not statutory.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
Claims 18, 19 are dependent upon claim 17, respectively, suffer from deficiencies similar to their respective base claims, and therefore are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art (Background) and in view of Chan et al. (US 2013/0275385) and in view of Khadiwala (US 2017/0126794).

With respect to claim 1, Applicant’s admitted prior art teaches a system for acquiring data to facilitate integrity verification in real-time applications (RTAs) ([background], [0002, Some proceedings or analyses involve or utilize data collected by or extracted from one or more computer based real-time applications (RTA)]: fig. 1; examiner's note: data is collected in real-time; [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k]): examiners note: integrity verification is determined for all the events), comprising: 
an agent associated with a RTA ([0003, When high use computer based systems are subjected to data collection/extraction such as, for example, in forensics analysis, the traditional way of extracting evidence and checking its integrity is not feasible for RTAs]; examiner’s note: the computer based system which collects data in in real time is the agent) in communication with a collector ([0007, 0008]; examiner’s note: the integrity checks are stored in the storage device and the computer based system (agent) is in communication with the storage (collector)), the agent comprising a processor and a memory configured to store non-transient instructions which when executed by the processor perform the steps of: (fig. 7, [0006, 0007]; examiners note: the RTA gathers data events and calculated the date integrity and stores it, therefore, the RTA has the agents, and the computer comprises the memory and processors and also shown in fig.1):
calculating, a first local integrity checks from the collection and an initialization key (fig. 1; [0007, An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation]; examiner's note: the first focal integrity check is calculated and the key k.sub.0 the initialization key because this key is used for the first integrity calculation and the events are the collections); 
calculating subsequent local integrity checks for each of the additional collections based on a prior local integrity check ([0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. Integrity checks are stored in integrity storage, for example, a hard drive. An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation. An events source produces multiple events, so n integrity checks k.sub.1, k.sub.2, k.sub.n, k.sub.0+1 are performed as a result of the occurrence of n events event_0, event_1,..., event n. Each integrity check k is calculated per event, independently of when each event occurred]; examiner's note: e each subsequent integrity check is performed for the subsequent events and they are based on the prior integrity key.  The next events such as event 1, 2, 3, 4 are the additional collections.  Therefore, the integrity checks for the additional collections are calculated and it starts from the first key K0 for event 0; k1 for event 1…kn for event n. Moreover, Chan teaches in fig. 3, [0028, 0032] collections of events such as element 301, 320, 303, 304 and the first event is the first collections and the other collections are the additional collection.  Each collections includes multiple data);
calculating a global integrity check from a combination of the first local integrity check and the subsequent local integrity checks ([0007, Consecutive integrity checks are chained together to calculate a single check for all of them]: examiner's mote: the single check for all the integrity check is calculated as a single check, therefore, that is the global integrity check): and 
the collector comprising a storage, a processor, and a memory configured to store instructions which when executed by the processor perform the steps of (fig. 1, [0007]; examiner’s note: the storage hard drive collects data therefore, it is a collector and hard drive is a memory; [0002], examiner’s note: the computer incudes a memory and processor): 
receiving the global integrity check from the agent ([0002-0007, fig. 1]; examiner’s note: all the integrity checks is stored in the storage, therefore, global integrity is also sent in the storage facility to store; the computer based system calculates the integrity check which includes local integrity check and global integrity check as described in paragraphs and sends it to the storage device to store the data therefore, the collector receives the global integrity checks from the computer based system (the agent) and stores them into the storage device which is the collector); and 
storing the received global integrity check in the storage ([0007, fig. 1]: examiners note: all the integrity checks is stored in the storage, therefore, global integrity is also sent in the storage facility to store). 
Applicant's admitted prior art does not explicitly teach acquiring time limited data comprising: defining a plurality of time ordered time frames, wherein each time frame of the plurality of time ordered time frames comprises a time duration; retrieving a collection comprising an event signifying a change in state of data of the RTA during a time frame of the plurality of time frames; calculating, at a first time corresponding to a first time frame from the plurality of time ordered time frames, a first local integrity check; retrieving additional collections for subsequent time frames from the plurality of time ordered time frames that are after the first time frame; wherein each of the collections comprises an event signifying a change in state of data of the RTA during for each subsequent time frame of the plurality of time frames; calculating subsequent local integrity checks corresponding to a prior time frame; calculating a integrity check at a second time; wherein the second time is after the first time and corresponds to most recent one the subsequent local integrity checks; providing a selection of the second time.
Applicant’s admitted prior art (Background) teaches calculating local integrity checks for each event and calculating global integrity checks combining all the local integrity checks ([0002-007]) but does not explicitly teach acquiring time limited data; calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame and providing a selection of a second time frame.
However, Chan teaches acquiring time limited data comprising (fig. 3, [0032-0036]; examiner’s note: the data are collected with different time frames):
defining a plurality of time ordered time frames ([0044, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined]; examiner’s note: data is for the specific time period. [0030-0032, 0037]; examiner’s note: The first time frame is T1 and the next time frames are T2-T5, therefore, they are time ordered), wherein each time frame of the plurality of time ordered time frames comprises a time duration ([0029, the time period is one day and each row in the database may include mutable portions of all the event data for a single day. Of course the time periods may be different than a day, such as hourly, weekly, etc.]; examiner’s note: the time frames includes time durations); 
retrieving a collection comprising an event signifying a change in state of data of the RTA during a time frame of the plurality of time frames ([0011]; [0012, A security event is a type of event and is any activity that can be analyzed to determine if it is associated with a security threat. The activity may be associated with a user, also referred to as an actor, to identify the security threat and the cause of the security threat. Activities may include logins, logouts, sending data over a network, sending emails, accessing applications, reading or writing data, etc. A security threat includes activity determined to be indicative of suspicious or inappropriate behavior, which may be performed over a network or on systems connected to a network. Common security threats, by way of example, are user attempts to gain unauthorized access to confidential information, such as social security numbers, credit card numbers, etc., over a network]: [0036; fig. 1; examiner's note: data is coming from data sources and events are extracted from the data; each event, records the change of data within a time frame which is change of state of data such as login which is a change in sessions data. Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame: the events are collected in real time and RTA is also taught by Applicant’s admitted prior art in [0005]);
calculating, at a first time corresponding to a first time frame from the plurality of time ordered time frames, a first local integrity check ([0031, 0032, 0036]; examiner’s note: each time frames integrity check is calculated and T1 is the first time frame from the plurality of time ordered time frames T1-T5);
retrieving additional collections for subsequent time frames from the plurality of time ordered time frames that are after the first time frame ([0028, T1-T5 in FIG. 3 represents a timeline whereby T1 is the earliest time and T5 is the latest time. T1-T5 are used to show the approximate order of actions]; [0029, The data 102 may include event data. The mutable portions are shown as 301 and may be stored by time period]; examiner’s note: the time frame T1 is the first time frame and the subsequent time frames are T2- T5 and each time frame is associated with events and they are one after another (subsequent)), 
wherein each of the additional collections comprises an event signifying a change in state of data of the RTA during of the each subsequent time frames ([0011], [0012], [0029], [0036], fig.1; examiner’s note: data is coming from data sources and events are extracted from the data; each event records the change of data within a time frame which is change of state of data such as login/logout which is a change in sessions data; [0028] examiner's mote: the time frame T1 is the first time frames and the T2-T5 are the subsequent time frames; Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame; the events are collected in real time and RTA is also taught by Applicant’s admitted prior art in [0005]);
calculating subsequent local integrity checks corresponding to a prior time frame ([0031-0034, 0036], fig. 3; examiner’s note: each time frames integrity checks are calculated i.e. T2-T5); 
calculating an integrity check at a second time ([0036]; examiner’s note: each time frame’s integrity check is calculated);
wherein the second time is after the first time and corresponds to most recent one of the subsequent local integrity checks (fig. 3, [0032, 0034, 0036]; examiner’s note: T2 (second time) is after T1 (first time) and each stored data within a specific time frame is calculated and they are the lasted integrity check); 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events and calculating integrity checks for the subsequent time frames. Applicant's admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure for reproducible time limited evidences. 
Applicant’s admitted prior art and Chan in combination do not explicitly teach providing a selection of the second time.
Applicant’s admitted prior art teaches calculating local integrity checks for each events and calculating global integrity checks combining all the local integrity checks ([0002-007]) and Chan teaches calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame ([0032-0036]) but they do not in combination teach providing a selection of a second time frame.
However, Khadiwala teaches providing a selection of the second time ([0049]; examiner’s note: selecting multiple time durations which includes second time).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events to include Khadiwala which teaches selecting a second time. Applicant's admitted prior art, Chan and Khadiwala are in the same field of invention because all of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to select a second time frame to check integrity to have consistent data for each time frame.

With respect to claim 2, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant's admitted prior art teaches wherein the agent further executes the step of transmitting the collections and the global integrity check to the collector ([fig. 1, 0006-0007] examiner's note: the integrity check is calculated and send to the storage for storing, therefore, the global integrity check is also sent to the storage). 

With respect to claim 3, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant’s admitted prior art teaches wherein each of the local integrity checks comprises: one or more of the events and the initialization key or the key based or the key based on prior local integrity check (admitted prior art teaches in [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k, An initial random key k.sub.0]; examiner's note: each integrity key K comprises prior local integrity check and K o is the initialization key). 
 Chan further teaches a hash calculation and for the corresponding time frame ([0036, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined); [0036, the initial integrity verification is a hash (e.g., SHA-256, MD-5, etc.) of the archived mutable and immutable portions generated at 403.]; examiner’s note: the hash key is generated and the events are within a timeframe). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events to include Khadiwala which teaches selecting a second time. Applicant's admitted prior art, Chan and Khadiwala are in the same field of invention because all of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to calculate the integrity check securely with a hash calculation and for the specified time frame to have all consistent events. 

With respect to claim 6, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant's admitted prior art teaches wherein the agent and collector are in communication via a data network ([0006]; examiner's note: RTA sends data to the storage device, therefore, there is a network, moreover, Chan teaches a network in [O0239). 
With respect to claim 7, Admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Admitted prior art teaches wherein the data network is configured to ensure data integrity ([0006, 0007]; examiner's note: the integrity is checked for all the events, therefore, the integrity is ensured). 

With respect to claim 8, Applicant’s admitted prior teaches the system of claim 1, and global integrity ([0007]; examiner's note: the single check for all the events) and
Chan further teaches wherein the collector further executes the step of verifying the validity of the integrity check (0036, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined; examiners note: the integrity check is verified). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events to include Khadiwala which teaches selecting a second time. Applicant's admitted prior art, Chan and Khadiwala are in the same field of invention because all of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to validate the integrity of the integrity check to have proper integrity to protect the data. 

With respect to claim 9, Admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant’s admitted prior art teaches wherein the collector is further configured to perform the step of receiving the collection from the agent ([0007], fig. 1; examiner’s note: receiving and storing the collections of events from the RTA). 

With respect to claim 10, Applicant’s Admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant’s admitted prior art teaches wherein the real-time application comprises a business-critical application (0006, Since an RTA such as a BCA is constantly being heavily used, information within the BCA is modified at every moment]; examiner’s note: the ECA is business critical application). 

With respect to claim 11, Applicant’s admitted prior art teaches a method executed by computer processor for acquiring data from a Real-time Application (RTA) for integrity verification (Applicant’s admitted prior art: [0002, Some proceedings or analyses involve or utilize data collected by or extracted from one or more computer based real-time applications (RTA)|; fig. 1; examiner’s note: data is collected in real-time; [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k.]; examiner's note: integrity verification is determined) comprising the steps of: 
calculating one or more local integrity checks for each of the collections, wherein the calculating is based on a first collection and an initialization key (fig. 1; (9007, An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation]; examiner's note: the first local integrity check is calculated and the key k sub 0 is a key because this key is used for the integrity calculation and each events a collection of data) while the calculating for each subsequent local integrity check is based on a corresponding collection and based on at least one preceding local integrity check (fig. 1; [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation]: examiner's note: the first local integrity check is calculated for a first sets of event (first collection) of data and the key k sub 0 is the initialization key because this key is used for the first integrity calculation and K sub 1 is the integrity check for the next collection and it is based on the previous collection K sub 0);
calculating a global integrity check from a combination of each of the one or more local integrity checks that were calculated prior ((0007, Consecutive integrity checks are chained together to calculate a single check for all of them]; examiner’s note: the single check for all the integrity check is calculated as a single check, therefore, that is the global integrity check and it is based on prior integrity checks]). 
Applicant’s admitted prior art does not explicitly teach acquiring time limited data comprising: defining a time frame of a plurality of time ordered time frames, wherein each time frame of the plurality of time ordered time frames comprises a time duration; integrity checks for each collection at the corresponding one of the time frame; wherein a first collection at a first time frame; calculating each subsequent local integrity check for a subsequent time frame is based on a corresponding collection from that subsequent time frame; receiving, at the subsequent time frame, a selection of the subsequent time frame;  calculating integrity check at the subsequent time frame; integrity checks that were calculated prior to the subsequent time frame.
Applicant’s admitted prior art teaches calculating local integrity checks for each events and calculating global integrity checks combining all the local integrity checks ([0002-007]) but does not explicitly teach acquiring time limited data; calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame and a selection of the subsequent time frame.
However, Chan teaches acquiring time limited data comprising (fig. 3; [0032, 0036]; examiner’s note: the time frames defines time limited data):
defining a time frame of a plurality of time ordered time frames, wherein each time frame of the plurality of time ordered time frames comprises a time duration ([0044, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined]; examiner’s note: data is for the specific time period. [0030-0032, 0037]; examiner’s note: The first time frame is T1 and the next time frames are T2-T5, therefore, they are time ordered);
with each collection comprising an event signifying a change in state of data of the RTA during a corresponding one of the time frames ([0011];[0012,A security event is a type of event and is any activity that can be analyzed to determine if it is associated with a security threat. The activity may be associated with a user, also referred to as an actor, to identify the security threat and the cause of the security threat. Activities may include logins, logouts, sending data over a network, sending emails, accessing applications, reading or writing data, etc. A security threat includes activity determined to be indicative of suspicious or inappropriate behavior, which may be performed over a network or on systems connected to a network. Common security threats, by way of example, are user attempts to gain unauthorized access to confidential information, such as social security numbers, credit card numbers, etc., over a network; [0036]; [0024] The connector 202 may provide efficient, real-time (or near real-time) local event data capture]; fig. 1; examiner's note: data is coming from data sources and events are extracted from the data; each event records the change of data within a time frame which is change of state of data such as login/logout which is change in sessions data, Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame; the events are collected in real time and HTA is also taught by Applicant's admitted prior art in ([0005]);
calculating one or more local integrity checks for each of the collections at the corresponding one of the time frame, wherein the calculating is based on a first collection at a first time frame (fig. 3, [0032, 0034, 0036]; examiner’s note: T2 (second time) is after T1 (first time) and each stored data within a specific time frame is calculated and they are the lasted integrity check);
calculating for each subsequent local integrity check for a subsequent time frame is based on a corresponding collection from that subsequent time frame ([0028, FIG. 3 represents a timeline whereby T1 is the earliest time and T5 is the latest time]; examiner’s note: the T1 is the first time period for the first events);
integrity checks that were calculated prior to the subsequent time frame ([0036]; examiner’s note: each time frame’s integrity check is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Applicant's admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events. Applicant’s admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure to reproduce time limited evidences. 
Applicant’s submitted prior art and Chan do not in combination teach receiving, at the subsequent time frame, a selection of the subsequent time frame.
Applicant’s admitted prior art teaches calculating local integrity checks for each events and calculating global integrity checks combining all the local integrity checks ([0002-007]) and Chan teaches calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame ([0032-0036]) but they do not in combination teach providing a selection of a second time frame.
However, Khadiwala teaches receiving, at the subsequent time frame, a selection of the subsequent time frame ([0049, 0053], [0052, A subset of access time durations is selected from the plurality of access time durations by including a most recent of the plurality of corresponding access time durations for each of the at least one of the plurality of storage units]; examiner’s note: receiving and selecting a time duration from plurality of time durations which includes a subsequent time frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events to include Khadiwala which teaches receiving and selecting a second time frame in a second time frame. Applicant's admitted prior art, Chan and Khadiwala are in the same field of invention because all of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to select a second time frame to check integrity to have consistent data for each time frame.

With respect to claim 12, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the method of claim 11, Applicants admitted prior art further teaches further comprising the step of transmitting the collection and the global integrity check to a secure collector (0007, An initial random key k.sub.0 is stored in secure storage]; examiner's note: the data is stored in a secured storage). 

Claim 16 is rejected on the same basis of rejection of claim 10. 

Claims 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art and in view of Chan et al. (US 2013/0275385) and in view of Khadiwala (US 2017/0126794) and in view of Slick et al. (US 2005/0235145). 

With respect to claim 4, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, Applicant's admitted prior art further teaches the initialization key or the key (0007), examiners note: the key K). 
Applicant’s admitted prior art and Chauhan in combination do not explicitly teach a combination of the local integrity check of two or more preceding collections.
Applicant’s admitted prior art teaches keys and a combination of the local integrity checks of preceding collections ([0007]; examiner’s note: single integrity check for previous collection) but does not explicitly teach that combining integrity checks for two or more preceding collections.
 However, Slick teaches a combination of the local integrity check of two or more preceding collections ([0093, An integrity check (HMAC) is then run for the second data block 552, with the HMAC being run over the previous HMAC (in this case, HMAC 654 of the first data block) and the second data block 852. The process continues in this chain fashion until an integrity check value (HMAC hash) has been obtained for each data block. Thus, in order to cause the final HMAC result to represent the integrity of the entire job, each preceding HMAC is combined with each subsequent date field, such that the last hash is a representation of the entire job]) examiner’s note: each subsequent hash represents the previous hash integrity for the previous events. The last hash has integrity checks for all the previous events. Therefore, it includes two or more local integrity (each individual integrity check) checks for the previous two or more events. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Applicant's admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events to include Khadiwala which teaches selecting a second time frame to include Slick which teaches combining integrity checks of previous events. Applicant’s admitted prior art, Chan, Khadiwala and Slick are in the same field of invention because all of them teach detecting events. One would have been motivated to make this modification because it provides predictable results to compute all the events integrity accurately. 

Claim 13 is rejected on the same basis of rejection of claim 4. 

Claims 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art and in view of Chan et al. (US 2013/0275385) and in view of Khadiwala (US 2017/0126794) and in view of Cunningham et al. (US 2013/0290360). 

With respect to claim 5, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the system of claim 1, further teaches calculating the local integrity check (0007; examiner's note: calculating integrity for each event) but do not in combination explicitly teach wherein further comprises calculating a checksum of the collection of events. 
However, Cunningham teaches calculating a checksum of the collection of events (0018, the integrity check portion 126 may be a type of checksum]; examiner’s note: the checksum is calculated for the events). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events to include Khadiwala which teaches selecting a second time frame to include Cunningham which teaches calculating a checksum for events. Applicant's admitted prior art, Chan, Khadiwala and Cunningham are in the same field of invention because all of them teach detecting events. One would have been motivated to make this modification because it provides predictable results to calculate the integrity check securely with a checksum calculation. 
Claim 14 is rejected on the same basis of rejection of claim 5. 

With respect to claim 15, Applicant’s admitted prior art, Chan and Khadiwala in combination teach the method of claim 11, Applicant's admitted prior art teaches wherein the global integrity check comprises a combination of one or more local integrity checks ([0007, Consecutive integrity checks are chained together to calculate a single check for all of them: examiner's mote: the global integrity check comprises one are more local integrity check) but do not in combination explicitly teach a checksum. 
However, Cunningham teaches a checksum ([0018], the integrity check portion 126 may be a type of checksum]; examiner’s note: the checksum is calculated for the events). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events to include Khadiwala which teaches selecting a second time frame to include Cunningham which teaches calculating a checksum for events. Applicant’s admitted prior art, Chan, Khadiwala and Cunningham are in the same field of invention because all of them teach detecting events. One would have been motivated to make this modification because it provides predictable results to calculate the integrity check securely with a checksum calculation. 

Claims 17-22, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's admitted prior art (Background) and in view of Chan et al. (US 2013/0275385).

With respect to claim 17, Applicant’s admitted prior art teaches a computer-readable medium configured to store non- transient instructions for execution by a processor (fig. 1; [004-006]; examiner’s note: the computer includes memory and processor), the instructions defining modules for acquiring time limited data to facilitate integrity verification in real-time applications (ATAs) comprising (background; 0002, Some proceedings or analyses involve or utilize data collected by or extracted from one or more computer based real-time applications (RTA)}; fig. 1; examiner's note: data is collected in real-time; [(0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. examiners note: integrity verification is determined): an initialization module configured (fig. 1; key generation includes a initialization module) to provide an initialization key (fig. 1: ([007, An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation); examiners note: the first local integrity check is calculated and the key k sub is the initialization key because this key is used for the first integrity calculation; ); 
an integrity check module configured for (fig. 1, integrity calculation includes a integrity check module) calculating a first integrity check from the initialization key and the first collection, and configured for calculating a second integrity check from the first integrity check and the second collection ([0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. Integrity checks are stored in integrity storage, for example, a hard drive. An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation. An events source produces multiple events, so n integrity checks k.sub.1, k.sub.2, k.sub.n, k.sub.0+1 are performed as a result of the occurrence of n events event_0, event_1,..., event n. Each integrity check k is calculated per event, independently of when each event occurred]; examiner's note: each subsequent integrity check is performed for the subsequent events and they are based prior the key K sub 1, k sub 2 based on the prior integrity check k sub o. The first collection is the first event, event 0 and the first integrity check is the initial key K sub 0. The second collection is the second event and the subsequent integrity check comprises the previous integrity check and event 1), the integrity check module further configured for calculating a global integrity check based on the first integrity check and the second integrity check ([0007]; examiner’s note: the global integrity check is calculated based on the first integrity check and second integrity check, i.e. the chain of integrity checks are calculated with a single check).
Applicants admitted prior art does not explicitly teach a time frame module configured to define a first time frame and a second time frame, wherein each time frame comprises a time duration; a collection processing module for retrieving a first collection comprising and or more events signifying a change in state of data of the RTA occurring during the first time frame and retrieving a second collection comprising one or more events signifying a change in state of data of the RTA occurring during the second time frame; the integrity check module further configured for calculating integrity check during a second time frame.
Applicant’s admitted prior art teaches calculating local integrity checks for each events and calculating global integrity checks combining all the local integrity checks ([0002-007]) but does not explicitly teach calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame and providing a selection of a second time frame.
However, Chan teaches a time frame module configured to define a first time frame and a second time frame, wherein each time frame comprises a time duration ([0030-0032, 0037], [0032, At a later time T4, such as 1 month, 3 months, 6 months after T1 or any time before the mutable portions 301 and 303 are purged from the storage system 1, a supplemental archive is performed on 303]; [0029, Of course the time periods may be different than a day, such as hourly, weekly, etc.]; examiner’s note: the specific time period is defining time periods and the time periods 11 is the initial time periods and the time periods after T1 are T2, T3-T5. Therefore, they are time ordered time frames; the months, day, hours are the time duration; calculating the time frames includes a time frame module); 
a collection processing module (fig. 1, element 111; examiner’s note: the storage engine which collects the data is the collection processing module) for retrieving a first collection comprising one or more events signifying a change in state of data of the RTA occurring during the first time frame ([0007]; A security event is a type of event and is any activity that can be analyzed to determine if it is associated with a security threat. The activity may be associated with a user, also referred to as an actor, to identify the security threat and the cause of the security threat. Activities may include logins, logouts, sending data over a network, sending emails, accessing applications, reading or writing data, etc. A security threat includes activity determined to be indicative of suspicious or inappropriate behavior, which may be performed over a network or on systems connected to a network. Common security threats, by way of example, are user attempts to gain unauthorized access to confidential information, such as social security numbers, credit card numbers, etc., over a network; [0036] fig. 1; examiner's note: data is coming from data sources and events are extracted from the data; each event records the change of data within a time frame which is change of state of data such as login/logout which is a change in sessions data. Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame: the events are collected in real time and ATA is also taught by Applicant’s admitted prior art in (0005));
and retrieving a second collection comprising one or more events signifying a change in state of data of the RTA occurring during the second time frame ([0028, FIG. 3 shows some examples of data stored in the storage systems 1 and 2 and the archive system 120 of FIG. 1. FIG. 3 is also used to describe methods 300 and 400 discussed below. T1-T5 in FIG. 3 represents a timeline whereby T1 is the earliest time and T5 is the latest time. T1-T5 are used to show the approximate order of Application/Control Number: 15/463,192 Page 18 Art Unit: 2157 actions]; examiner’s note: the time frames 11 is the first time frame and the second time frame is T2; [0012], [0036], fig.1; examiner’s note: data is coming from data sources and events are extracted from the data: each event records the change of data within a time from which is change of state of data such as login/logout which is a change in sessions; Also teaches in paragraph [0028] and Fig. S that the modified data within a time frame; the events are collected in real time and RTA is also taught by Applicants admitted prior art in [0005]);
the integrity check module further configured for calculating integrity check during a second time frame ([0032, 0036, 0039]; fig. 3; examiner’s note: the integrity checks are calculated for each time frame T2-T5 are second time frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Applicant's admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events. Admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure to reproduce time limited evidences. 

With respect to claim 18, Applicant’s admitted prior art teaches the computer-readable medium of clam 17, Chan further teaches wherein the initialization module is further configured to define a source definition comprising a source in the RTA of one or more events (0021, Event data includes metadata that may include information about the source that generated the event and information describing the event. For example, the event data may identify the event as a user login or a credit card transaction), fig. 1; examiner's mote: the events are collected from variety of source). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches defining a source of events. Admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to find out from which source the data is coming from and then organizing the data according to the source type. 

With respect to claim 19, Applicant’s admitted prior art and Chan in combination the computer-readable medium of claim 17, Applicant’s admitted prior art further teaches wherein the processor and memory are integral to the RTA ([0005, Since an RTA such as a BCA is constantly being heavily used, information within the BCA is modified at every moment, so every elapsed second may represent thousands of changes in the information], fig. 1); examiner's note: The RTA includes memory and processor; moreover, Chan teaches a memory and processor in fig. 1, 2). 

With respect to claim 20, Applicant’s admitted prior art teaches a device to facilitate integrity verification in real-time applications (RTAS) (background; [0002, Some proceedings or analyses involve or utilize data collected by or extracted from one or more computer based real-time applications (RTA)]; fig. 1; examiner's note: data is collected in real-time; [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k; examiner's note: integrity is determined; Chan teaches verifying the integrity in (0036)], comprising a processor and a memory configured to store non-transient instructions which when executed by the processor perform the steps of (fig. 1, [006, 0007]; examiners note: the RTA gathers data events and calculated the data integrity and stores it, therefore, the RTA comprises the memory and processors and fig. 1): 
calculating a first local integrity check from the first collection and an initialization key (fig. 1; ([0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. Integrity checks are stored in integrity storage, for example, a hard drive. An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation. An events source produces multiple events, so n integrity checks k.sub.1, k.sub.2, k.sub.n, k.sub.0+1 are performed as a result of the occurrence of n events event_0, event_1,..., event n. Each integrity check k is calculated per event, independently of when each event occurred]; examiner's note: the first local integrity check is calculated and the key k sub 0 is the initialization key because this key is used for the first integrity calculation and the other keys such as kn... Kn also generated for other collections of events);
calculating subsequent local integrity checks for each of the subsequent frames based on the corresponding additional collection and based on a prior local integrity check ([0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k. An initial random key k.sub.0 is stored in secure storage, and used for the first integrity calculation. An events source produces multiple events, so n integrity checks k.sub.1, k.sub.2, k.sub.n, k.sub.0+1 are performed as a result of the occurrence of n events event_0, event_1,..., event n. Each integrity check k is calculated per event, independently of when each event occurred]: examiner's note: integrity checks are performed based on a Key K and the prior local integrity check: each individual integrity check is the local integrity check); 
and calculating a global integrity check at one of the subsequent frames based on each of the calculated local integrity checks preceding the subsequent frames ([0007]; examiner’s note: all the integrity checks are chained together for all the events (subsequent frames) and there is a single integrity check (global integrity check) which are based on the previous integrity checks for each events (preceding the subsequent frames)).
Applicants admitted prior art does not explicitly teach acquiring reproducible time limited data comprising; defining a first time frame of a plurality of time ordered time frames, wherein each time frame of the plurality of time ordered time frames comprises a time duration; retrieving a first collection comprising an event signifying a change in state of data of the RTA during the first time frame; and retrieving additional collections that each corresponds to individual ones of subsequent time frames from the plurality of time ordered time frames, wherein each of the subsequent time frames is after the first time frame and each of the additional collections comprises an event signifying a change in state of data of the RTA during a corresponding one of the subsequent time frame of the plurality of time frames; calculating subsequent local integrity checks for each of the subsequent time frames; and calculating integrity check at one of the subsequent time frames and calculating local integrity checks preceding the subsequent time frames.
Applicant’s admitted prior art teaches calculating local integrity checks for each events and calculating global integrity checks combining all the local integrity checks ([0002-0007]) but does not explicitly teach calculating integrity checks for a specified time frame from plurality of time frames and subsequent time frames and each time frame signifying a change of event for each time frame.
However, Chan teaches acquiring reproducible time limited data comprising (fig. 3, [0032-0036]; examiner’s note: the data are collected with different time frames):
defining a first time frame of a plurality of time ordered time frames ((0044, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined]; examiner’s note: data is for the specific time period, T1 is the first time frame), wherein each time frame of the plurality of time ordered time frames comprises a time duration ([(0030-0032, 0037]; examiner’s note: the specific time period is defining time periods and the time periods 11 is the initial time periods and the time periods after T1 are T2, T3-T5. Therefore, they are time ordered time frames. ([0032, At a later time T4, such as 1 month, 3 months, 6 months after T1 or any time before the mutable portions 301 and 303 are purged from the storage system 1, a supplemental archive is performed on 303]; [0029, Of course the time periods may be different than a day, such as hourly, weekly, etc.]; examiner’s note: the months, day, hours are the time duration); 
retrieving a first collection comprising an event signifying a change in state of data of the RTA during the first time frame ([0028, FIG. 3 shows some examples of data stored in the storage systems 1 and 2 and the archive system 120 of FIG. 1. FIG. 3 is also used to describe methods 300 and 400 discussed below. T1-T5 in FIG. 3 represents a timeline whereby T1 is the earliest time and T5 is the latest time. T1-T5 are used to show the approximate order of actions]; examiner’s note: the time frames T1 is the first time frame and the subsequent time frames are T2-T5); ([0011], [0012], [0036], fig.1; examiner’s note: data is coming from data sources and events are extracted from the data: each event records the change of data within a time frame which is change of stale of data such as login/logout which is a change in sessions data; Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame and each time frame has a modified event; the events are collected in real time and RTA Is also taught by Applicant’s admitted prior art in [0005]);
and retrieving additional collections that each corresponding to individual ones of subsequent time frames from the plurality of time ordered time frames (fig. 3, [0032, 0036]; examiner’s note: time frames are one after another and they are ordered i.e. T1-T5 and each time frame comprises events and time frames T2-T5 are additional collections), wherein each of the subsequent time frames is after the first time frame (fig. 3, [0032, 0036]; examiner’s note: the time frames are one after another i.e. T1-T5) and each of the additional collections comprises an event signifying a change in state of data of the RTA during a corresponding one of the subsequent time frames ([0028, FIG. 3 shows some examples of data stored in the storage systems 1 and 2 and the archive system 120 of FIG. 1. FIG. 3 is also used to describe methods 300 and 400 discussed below. T1-T5 in FIG. 3 represents a timeline whereby T1 is the earliest time and T5 is the latest time. T1-T5 are used to show the approximate order of actions]; examiner’s note: the time frames T1 is the first time frame and the subsequent time frames are T2-T5); ([0011], [0012], [0036], fig.1; examiner’s note: data is coming from data sources and events are extracted from the data: each event records the change of data within a time frame which is change of stale of data such as login/logout which is a change in sessions data; Also teaches in paragraph [0028] and Fig. 3 that the modified data within a time frame; the events are collected in real time and ATA Is also taught by Applicant’s admitted prior art in [0005]);
calculating subsequent local integrity checks for each of the subsequent time frames ([0032, 0036, 0039]; examiner’s note: checking integrities for time frames and time frame T4 is subsequent to time frame T1); 
and calculating integrity check at one of the subsequent time frames and calculating local integrity checks preceding the subsequent time frames ([0032, 0036, 0039]; fig. 3; examiner’s note: the integrity checks are calculated for each time frame).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events. Admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure to reproduce time limited evidences. 

With respect to claim 21, Applicant’s admitted prior art and Chan in combination teach the device of claim 20, Applicant's admitted prior art further teaches wherein the device further executes the step of calculating a global integrity check from a combination of the one or more local integrity checks ([0007], Consecutive integrity checks are chained together to calculate a single check for all of them]; examiner’s mote: the single check for all the integrity check is calculated as a single check, therefore, that is the global integrity check). 

With respect to claim 22, Applicant’s admitted prior art, Chan in combination teach the device of claim 20, Applicant’s admitted prior art further teaches wherein each of the local integrity checks comprises: one or more of the events and the initialization key or the key based or the key based on prior local integrity check (admitted prior art teaches in [0007, An integrity check for each subsequent event is calculated using the current event and the previous integrity check k, An initial random key k.sub.0]; examiner's note: each integrity key K comprises prior local integrity check and K o is the initialization key). 
 Chan further teaches a hash calculation and for the corresponding time frame ([0036, At 404, an initial integrity verification of successfully archiving the mutable and immutable portions associated with the time period is determined); [0036, the initial integrity verification is a hash (e.g., SHA-256, MD-5, etc.) of the archived mutable and immutable portions generated at 403.]; examiner’s note: the hash key is generated and the events are within a timeframe). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify applicant’s admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events and integrity checks of time framed events to include Khadiwala which teaches selecting a second time. Applicant's admitted prior art, Chan and Khadiwala are in the same field of invention because all of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to calculate the integrity check securely with a hash calculation and for the specified time frame to have all consistent events. 

With respect to claim 25, Applicant’s admitted prior art, Chan in combination teach the device of claim 20, and Applicant’s admitted prior art further teaches global integrity check ([0007, Consecutive integrity checks are chained together to calculate a single check for all of them]; examiner’s note: the single check for all the integrity check is calculated as a single check, therefore, that is the global integrity check) but do not explicitly teach wherein the global integrity check comprises reproducible time limited evidence. 
However, Chan further teaches reproducible time limited evidence (0032, This metadata may be used to retrieve all the initial archived data and supplemental archived data for the time period if a restore needs to be performed for the time period); fig. 5; examiner’s note: the data is restored at 4 certain time period, therefore, the system is reproducing time limited evidence). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events. Applicant’s admitted prior art and Chan are in the same field of invention because both of them teach detecting events and checking integrity. One would have been motivated to make this modification because it provides predictable results to reconstruct an integrity check to a specified time period to retrieve specific events in a specific time period in case there is a system hack or failure to reproduce time limited evidences. 

With respect to claim 26, Admitted prior art and Chan in combination teach the device of claim 20, Applicant’s admitted prior art further teaches wherein the real-time application comprises a business-critical application (0006, Since an RTA such as a BCA is constantly being heavily used, information within the BCA is modified at every moment]; examiner’s note: the ECA is business critical application). 

Claim 23 is rejected on the same basis of rejection of claim 10. Claims 4, 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art and in view of Chan et al. (US 2013/0275385) and in view of Slick et al. (US 2005/0235145). 

With respect to claim 23, Applicant’s admitted prior art and Chan in combination teach the device of claim 1, Applicant's admitted prior art further teaches the key (0007), examiners note: the key K);
Applicant’s admitted prior art and Chan in combination do not explicitly teach a combination of the local integrity check of two or more preceding collections.
Applicant’s admitted prior art teaches keys and a combination of the local integrity checks of preceding collections ([0007]; examiner’s note: single integrity check for previous collection) but does not explicitly teach that combining integrity checks for two or more preceding collections.
 However, Slick teaches a combination of the local integrity check of two or more preceding collections (0093, An integrity check (HMAC) is then run for the second data block 552, with the HMAC being run over the previous HMAC (in this case, HMAC 654 of the first data block) and the second data block 852. The process continues in this chain fashion until an integrity check value (HMAC hash) has been obtained for each data block. Thus, in order to cause the final HMAC result to represent the integrity of the entire job, each preceding HMAC is combined with each subsequent date field, such that the last hash is a representation of the entire job) examiner’s note: each subsequent hash represents the previous hash integrity for the previous events. The last hash has integrity checks for all the previous events. Therefore, it includes two or more local integrity (each individual integrity check} checks for the previous two or more events. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Applicant's admitted prior art’s invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events to include Slick which teaches combining integrity checks of previous events. Applicant’s admitted prior art, Chan and Slick are in the same field of invention because all of them teach detecting events. One would have been motivated to make this modification because it provides predictable results to compute all the events integrity accurately. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art and in view of Chan et al. (US 2013/0275385) and in view of Cunningham et al. (US 2013/0290360). 

With respect to claim 24, Applicant’s admitted prior art and Chan in combination teach the device of claim 1, Applicant’s admitted prior art further teaches calculating the local integrity check (0007; examiner's note: calculating integrity for each event) but does not explicitly teach wherein further comprises calculating a checksum of the collection of events. 
However, Cunningham teaches calculating a checksum of the collection of events (0018, the integrity check portion 126 may be a type of checksum]; examiner’s note: the checksum is calculated for the events). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Admitted prior art's invention which teaches calculating global and local integrity of events to include Chan which teaches time frames of events to include Cunningham which teaches calculating a checksum for events. Applicant's admitted prior art, Chan and Cunningham are in the same field of invention because all of them teach detecting events. One would have been motivated to make this modification because it provides predictable results to calculate the integrity check securely with a checksum calculation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159